Citation Nr: 0739584
Decision Date: 12/14/07	Archive Date: 01/29/08

Citation Nr: 0739584	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  97-26 807	)	DATE DEC 14 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy, currently 
evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


ORDER TO VACATE

The veteran served on active duty from July 1991 to July 
1995.

In response to a March 2006 supplemental statement of the 
case, the veteran indicated that she wished to submit 
additional evidence.  On June 1, 2006, the veteran was given 
an extra 60 days to submit evidence.  She did not submit 
evidence during this time period.  In October 2006, the case 
was transferred to the Board.  In January 2007, the AMC 
received from the veteran a list of private doctors whom she 
claimed have treated her for her back disability.  The Board 
of Veterans' Appeals (Board) issued a decision regarding the 
issue of entitlement to an increased evaluation for 
degenerative joint disease of the cervical spine with 
radiculopathy, currently evaluated as 40 percent disabling.  
The evidence received at the AMC in January 2007 was not 
associated with the claims folder at the time of the February 
26, 2007 decision.  The veteran subsequently filed a motion 
for reconsideration.  

On review, the Board notes that the additional evidence 
received in January 2007 was not timely received.  On the 
other hand, that correspondence was in VA's possession, but 
not associated with the claims folder, until after the Board 
issued its February 26, 2007 decision.  Thus, resolving any 
doubt in the veteran's favor, the Board concludes that the 
veteran was denied due process.  Although the Board had no 
actual knowledge of the January 2007 evidentiary submission 
at the time of the issuance of the February 26, 2007 
decision, the additional evidence is presumed to have been 
constructively before the Board at the time of its February 
26, 2007 decision.  See, e.g., Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.904 (2007).  Therefore, in 
order to assure due process of law and to afford the veteran 
every equitable consideration, the Board's decision of 
February 26, 2007 is hereby vacated.  38 U.S.C.A. 7104(a) 
(West 2002 & Supp. 2007); 38 C.F.R. 20.904 (2007).  A new 
decision will be entered as if the February 26, 2007 decision 
by the Board had never been issued.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0705493	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  97-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy, currently 
evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In December 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.

In May 2003, the Board issued a decision that denied the 
veteran's claim.  

In February 2004, the Board vacated its May 2003 decision due 
to a due process violation.  Also, in February 2004, the 
Board remanded the case for further development.  The case 
has since returned to the Board for a de novo review of the 
veteran's claim. 


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
degenerative joint disease with radiculopathy, with no more 
than severe limitation of motion, and no more than severe 
intervertebral disc disease.  The medical evidence does not 
more nearly approximate a finding of pronounced 
intervertebral syndrome, a finding of incapacitating episodes 
having a total duration of at least six weeks during the past 
year, or a finding of ankylosis of the entire spine.  

2.  The veteran has not submitted evidence tending to show 
that her service-connected cervical spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in March 2004, April 
2005, August 2005, November 2005, and February 2006.  
Collectively, those letters advised the veteran to send any 
pertinent evidence in her possession, informed her of the 
evidence required to substantiate the claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

In response to the VCAA letters, the veteran indicated on a 
"VCAA Notice Response" form dated in April 2006 that she 
had more information or evidence to give to VA to 
substantiate her claim.  According to an internal document 
dated in June 2006, the RO apparently contacted the veteran 
and asked if she had any additional evidence to submit.  The 
veteran stated that she had additional evidence but did not 
know when she would be able to submit it.  The veteran 
indicated that she would call back as soon as she was able to 
gather additional evidence.  The VA representative gave her 
another 60 days in which to submit any additional evidence; 
no additional evidence was submitted and the veteran has not 
otherwise responded.  The Board finds that the veteran has 
had more than ample time to provide any additional evidence, 
therefore there is no prejudice to her by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the veteran identified medical treatment from Dr. 
Halleck, Dr. Voida, and Dr. Temini, however she later 
indicated that Dr. Halleck retired, and Drs. Voida, and 
Temini relocated.  Given that the veteran could not provide 
current addresses for the identified medical providers and 
that the physicians had reportedly retired and/or relocated, 
the Board finds that further attempts to secure such records 
would be futile.  The duty to assist is not a one-way street.  
If a veteran wishes help, he/she cannot passively wait for it 
in those circumstances where his/her own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991); Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, records from the VA Medical 
Centers in Atlanta and Decatur, as well as private evidence 
from Georgia Physical Medicine, Sparlin Health Care (Dr. Di 
Vagno, Dr. Vilardo, Dr. Sparlin), Dr. Scheper, Dr. Sood, and 
Dr. Ambardekar.  All obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a July 2006 letter, the veteran was advised as to how the 
RO determines disability ratings and effective dates, as 
required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Factual Background

Private evidence from Sparlin Clinic is of record.  Such 
evidence includes "disability certificates" dated from 1998 
to 2005, noting that the veteran was "incapacitated."  The 
certificates either recommended certain work restrictions or 
indicated that the veteran was unable to attend work due to 
neck and shoulder pain.  

On October 2002 VA examination, the veteran complained of 
pain in the right cervical area with some radiculopathy into 
the right upper extremity.  On examination, the veteran was 
noted to be right-hand dominant.  There was no objective 
evidence of muscle tenderness to palpation of the neck.  She 
had signs of radiculopathy in the form of subjective numbness 
and weakness and pain down the right arm.  Flexion of the 
neck was to 50 degrees secondary to the pain, and extension 
was to 50 degrees.  Right lateral flexion was to 20 degrees 
secondary to pain and left lateral flexion was at 25 degrees.  
Right rotation was at 50 degrees secondary to right-sided 
pain with left rotation at 65 degrees.  Motor and sensory 
examinations were essentially unremarkable and reflexes were 
2+ throughout.  Cervical spine X-rays showed moderate 
degenerative joint disease.  The examiner opined that the 
veteran's neck pain, during a significant or sufficient 
flare-up period, would limit her ability to work for a full 
8-hour day.  

According to a December 2002 addendum to the prior VA report, 
the examiner clarified that the veteran's range of cervical 
spine motion was limited by pain, but not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of ankylosis of the 
cervical spine.  The examiner indicated that the veteran had 
a moderate loss of functionality due to her cervical spine 
disability, especially in a situation that requires bending 
or twisting of the cervical spine.  

X-rays of the cervical spine taken in June 2005 showed 
extensive degenerative changes, including bony encroachment 
of the neural foramina at C5-6.

According to a September 2005 medical questionnaire completed 
by Dr. Scheper, the veteran exhibited decreased range of 
motion in the cervical spine region.  The physician indicated 
that the veteran could work, with certain restrictions with 
respect to lifting, pushing, pulling, etc.  Diagnosis was, in 
pertinent part, multilevel degenerative arthritis of the 
cervical spine with disc narrowing and stenosis.  

On February 2006 VA neurological examination, the veteran 
complained of intermittent numbness in the arm and hand 
brought on by use of the arm.  She also complained of right 
shoulder pain.  Assessment, in pertinent part, was right C5-6 
nerve root compression by osteoarthritic cervical disease.  
The examiner noted that he was unable to determine whether 
most of the veteran's pain is caused by her shoulder 
dysfunction or by her nerve root compression.  

On March 2006 VA spine examination, the veteran complained of 
increased cervical spine symptomatology.  She held her head, 
neck, chest, and back in a relatively fixed position, moving 
as one unit.  On examination, exquisite tenderness was found 
throughout the posterior neck soft tissue.  Range of neck 
motion was as follows:  right lateral rotation was to 40 
degrees; left lateral rotation was to 45 degrees; right 
lateral flexion was to 30 degrees; left lateral flexion was 
to 18 degrees; forward flexion was to 20 degrees; and 
extension was to 30 degrees.  The examiner noted that all 
ranges of motion were limited by pain.  Following repetitive 
motion, there was evidence of increased pain, but no 
additional limitation of motion.  There was also no evidence 
of fatigue, weakness, lack of endurance, or incoordination.  


Legal Criteria

Under Diagnostic Code 5290, which contemplates limitation of 
motion of the cervical spine, slight limitation of motion in 
the cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS. 

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a January 2003 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  38 C.F.R. § 20.903(c).  

Under the former criteria prior to September 23, 2002, IDS 
that is severe, with recurring attacks with intermittent 
relief warrants a 40 percent evaluation; and intervertebral 
disc syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief warrants a maximum evaluation 
of 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); and with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (40 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes. 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
..................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initially, the Board notes that at the time of the initial 
grant, the RO assigned a 10 percent evaluation for 
"arthritis of the cervical spine and right shoulder."  By 
the time the veteran initiated the current appeal, the RO had 
assigned a 40 percent evaluation for the veteran's cervical 
spine disability, and a separate evaluation had been assigned 
for the veteran's right shoulder disability.  The veteran has 
not disagreed with the evaluation assigned to her right 
shoulder disability and that matter is not currently on 
appeal.

The veteran's cervical spine disability includes degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  By a 
June 2000 rating decision, the RO increased the evaluation 
for the veteran's service-connected cervical spine disability 
to 40 percent, pursuant to Diagnostic Codes 5290-5293, 
effective September 13, 1999.  The 40 percent evaluation was 
assigned based on evidence of severe IDS of the cervical 
spine, with intermittent relief.  

On review, the Board finds that an evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
cervical spine disability.  For the period prior to September 
23, 2002, an evaluation in excess of 40 percent is not 
warranted, as the evidence reflects that the veteran's 
cervical spine disc disease is no more than severe, in 
nature.  Review of all evidence of record, to include the 
October 2002 VA examination report, the December 2002 
addendum, VA and private treatment notes, and February/March 
2006 VA examination reports, fails to show that the veteran's 
disc disease more nearly approximates pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk.  Thus, a higher evaluation is not 
warranted under Diagnostic Code 5293, effective prior to 
September 23, 2002.  

There is evidence showing that the radiculopathy from the 
veteran's cervical spine area radiates to her shoulder.  As 
noted, the veteran is in receipt of a separate 10 percent 
evaluation for her right shoulder disability. 

With respect to limitation of motion of the cervical spine 
based on the former Diagnostic Code 5290, the record does not 
support an evaluation in excess of 40 percent, as a 30 
percent evaluation is the maximum evaluation allowable under 
such code.  

The Board also finds that an evaluation in excess of 40 
percent is not warranted under the criteria for IDS which 
became effective on September 23, 2002

Under the criteria for Diagnostic Code 5293, effective in 
September 2002, the objective evidence fails to show that the 
veteran has had incapacitating episodes of at least six weeks 
during a 12 month period such that a higher evaluation would 
be warranted.  An incapacitating episode is defined in 
Diagnostic Code 5293 as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  The Board acknowledges that 
the veteran believes she has had incapacitating episodes of 
IDS to warrant a higher evaluation.  During her most recent 
VA examination, she reported having four to five 
incapacitating episodes per year, lasting two to three weeks 
in duration.  However, the objective evidence fails to show 
that she has been prescribed bedrest by a physician for at 
least six weeks during a 12 month period.  The Board 
acknowledges that the record contains "disability 
certificates" provided by Sparlin Clinic.  These records 
indicate that the veteran was either partially or totally 
"incapacitated" for a certain day or number of days.  
Review of the certificates dated in 2005, however, show that 
the veteran was incapacitated for 6 days at the most.  There 
is also no indication that the veteran was prescribed bedrest 
by Sparlin Clinic during her days of "incapacitation."  As 
there is no objective evidence of incapacitating episodes of 
IDS for at least six weeks during a 12 month period, a higher 
evaluation under Diagnostic Code 5293 is not warranted.  

Under the current Diagnostic Code 5243, IDS can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  As noted, there is no objective evidence 
showing that the veteran's service-connected cervical spine 
disability has resulted in incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a higher evaluation based on the frequency of any 
incapacitating episodes.  Further, as to a higher evaluation 
under the new criteria governing limitation of motion, 
without objective evidence of unfavorable ankylosis of the 
entire spine, an evaluation in excess of 40 percent for the 
veteran's cervical spine disability is not warranted.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for an 
evaluation in excess of 40 percent based on limitation of 
cervical spine motion due to any functional loss, as the 
veteran is receiving more than the maximum schedular rating 
for limitation of motion of the cervical spine under the 
former criteria.  Johnston v. Brown, 10 Vet. App. 80 (1997).

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for her cervical spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
On review, the Board finds that the evidence fails to show 
that the veteran's disability picture is unusual or that she 
is frequently hospitalized for her service-connected cervical 
spine disability.  There is also no objective evidence that 
it has a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.






ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


